DETAILED ACTION
In Request for Continued Examination filed on 04/28/2022 for response filed on 04/20/2022, claims 1-20 are pending. Claims 1, 13-14, and 19 are currently amended. Claims 19-20 are withdrawn based on restriction requirement. Claims 1-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 112(b) rejection of Claims 13-14 have been withdrawn based on Applicant’s amendments. 
35 USC 102 rejections of Claims 1-8, and 17-18 as being anticipated by Feller are withdrawn in view of Applicant’s arguments. However, new grounds of rejections have been established.
35 USC 103 rejections of Claims 9-12, 14, and 16 as being obvious over Feller are withdrawn in view of Applicant’s arguments. However, new grounds of rejections have been established.
35 USC 103 rejections of Claims 13 and 15 as being obvious over Feller in view of Bird are withdrawn in view of Applicant’s arguments. However, new grounds of rejections have been established.
Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/008,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The amendment filed on 04/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amended [0041] of specification contains new matters in lines 13-20. Specifically, the newly added matter “there are no structures of the tank 20 within the interior volume 20a of the tank…there are no structures present in the interior volume 20a of the tank 20 or within any of the bottom liquid L1, the mid liquid L2, the top layer L3”. The Applicant argues no new matter has been entered because the interior volume 20a is mentioned in paragraph [0030] and tis clearly shown in the drawings. 
The Examiner respectfully disagrees. [0030] only mentioned “the polymerizable resin fill most or all of the interior volume of the tank 20” but does not disclose the absent of additional structures. Similarly, Figures 2, 4, 5, 7, and 9-14 does disclose the present of an interior volume 20a, but does not clearly disclose the lack of structures within the tank based on the figures. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 4, the phrase “within the tank above and along the bottom wall” should read as “within the tank, above and along the bottom wall”.
Line 6, the phrase “within the tank above, overlaying” should read as “within the tank, above, overlaying”.
Lines 18-19, the phrase, “located between the bottom wall of the tank structure and the printing area and within and around the gas permeable liquid” should read as “located between the bottom wall of the tank structure, the printing area, within and around the gas permeable liquid”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein no structures are located between the bottom wall of the tank structure…the polymerizable resin below the printing area”. The specification discloses “the polymerizable resin fill most or all of the interior volume of the tank 20” but does not disclose the absent of additional structures. Similarly, Figures 2, 4, 5, 7, and 9-14 does disclose the present of an interior volume 20a, but does not clearly disclose the lack of structures within the tank based on the figures. The amended [0041] of specification is considered as new matter since the original specification does not provide support for the claimed subject matter.  
Claims 2-18 are rejected by virtue on depending on claim 1 that fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a tank structure having bottom wall" in line 2. The term “bottom wall” has insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein no structure…within and around the gas permeable liquid, the inhibition liquid and or the polymerizable resin below the printing area.” It is unclear as to there is no structure within and around ALL three liquid or within and around any one of the three. 
Claims 2-18 are rejected by virtue on depending on an indefinite claim 1. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0009162 (Moore).
Regarding Claim 1, Moore teaches a 3-D printer apparatus ([0002]), comprising 
a tank structure having bottom wall (Figure 2, build chamber is defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber [0086]) and a printing area located above and spaced apart from the bottom wall (Figure 1, the top of the object under construction is attached to a carrier which defines the printing area [0094]); 
a gas permeable liquid (Figure 1, polymerization inhibitor, which may be in the form of a liquid or a gas [0083]) within the tank above and along the bottom wall of the tank structure defining a first mobile layer below the printing area ([0086], the bottom of the chamber is constructed of rigid build plate comprising a rigid semipermeable member where the member comprising a build surface and a feed surface separate from said build surface, and with said feed surface in fluid contact with a polymerization inhibitor [0112]); 
an inhibition liquid within the tank (Figure 1 and [0013], a dead zone of polymerizable liquid) above, overlaying and contacting the gas permeable liquid (Figure 1, polymerization inhibitor) defining a second mobile layer below the printing area (Figure 1); 
a polymerizable resin (Figure 1, polymerizable liquid also referred to as resin [0064]) above, overlaying and contacting the inhibition liquid and located within the printing area (Figure 1, the printing area is defined as the area under the carrier [0094]); 
an object carrier (Figure 2, carrier 18) initially located within the tank during a printing process ([0009], the build process is carried out by moving the carrier away from the build surface to form said three dimensional object, therefore it implies the carrier must be within the tank and touching the resin in order to form a first layer of object attached to the carrier) with the printing area being defined along and below a lower surface of the object carrier (Figure 1, the carrier defines a “build region” on the build surface, within the total area of the build surface); 
a carrier movement device (Figure 2, linear stage 19) attached to the object carrier ([0086], carrier is driven in the vertical direction by the linear stage); 
a resin curing device configured to provide light to the printing area (Figure 2, radiation source 11); and 
an electronic controller ([0103]) controlling the printing process and being in electronic communication with the carrier movement device and the resin curing device ([0104-0106]), the electronic controller being configured to control positioning and movement of the object carrier via operation of the carrier movement device ([0106]) and controlling operation of the resin curing device ([0108]), 
wherein no structures are located between the bottom wall of the tank structure and the printing area and within and around the gas permeable liquid, the inhibition liquid and or the polymerizable resin below the printing area ([0088], build plates used to carry out the present invention generally comprise or consist of a semipermeable (or gas permeable) member, alone or in combination with one or more additional supporting substrates which implies it is possible to have additional structure OR just the semipermeable member which is consistent as the bottom of the tank structure). 
Regarding Claim 4, Moore teaches the 3-D printer apparatus according to claim 1, wherein the polymerizable resin above the inhibition liquid is a photopolymer ([0064], polymerizable liquid can include photopolymerizable and/or free radical polymerizable monomers) that includes one or more of the following group of materials: nylon, acrylic ([0064], examples includes acrylics), styrene acrylonitrile, polycarbonate, polystyrene, polyethylene, polypropylene, ABS, PVC homopolymer, PVC copolymer and aromatic polyurethane.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the polymerizable resin is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 5, Moore teaches the 3-D printer apparatus according to claim 4, wherein the inhibition liquid (Figure 1 and [0013], a dead zone of polymerizable liquid) defining the second mobile layer is a polymer that is infused with oxygen that suppresses polymerization thereof ([0013], the definition of dead zone is a layer of polymer that is infused with inhibitor (which could be oxygen [0083]) to suppresses polymerization and [0221]).
Regarding Claim 6, Moore teaches the 3-D printer apparatus according to claim 5, wherein the polymer of the inhibition liquid includes the photopolymer of the polymerizable resin ([0064] polymerizable liquid also referred to as resin and [0143]- [0144] and [0221], the dead zone is generated when polymerizable resin is infused with inhibitor, which might be oxygen [0083]).
Regarding Claim 7, Moore teaches the 3-D printer apparatus according to claim 1, wherein the bottom wall of the tank structure ([0086], the bottom of the chamber is constructed of rigid build plate comprising a rigid semipermeable member) is made of a transparent material ([0088], the rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths).
Regarding Claim 8, Moore teaches the 3-D printer apparatus according to claim 7, wherein the resin curing device located below the tank (Figure 2, radiation source 11 is located below build chamber) and is located to selectively project light upward through the bottom wall of the tank structure.
Regarding Claim 17, Moore teaches the 3-D printer apparatus according to claim 1, wherein the electronic controller is configured to position a lower surface of the object carrier within the printing area, and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area thereby forming a portion of an object along the lower surface of the object carrier ([0021-[0022], the controller can adjust process parameter such as force exerted on the build plate, speed of advance, and irradiation intensity [00104]-[0106]. Therefore, it is capable of performing all of these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 18, Moore teaches the 3-D printer apparatus according to claim 17, wherein the electronic controller is configured to re-position a lower surface of the object carrier a predetermined distance above the printing area such that the polymerizable resin flows into the printing area along a lower surface of the object, and thereafter operate the resin curing device to cure predetermined portions of the polymerizable resin located within the printing area under the object thereby forming a further portion of the object ([0021-[0022], the controller can adjust process parameter such as force exerted on the build plate, speed of advance, and irradiation intensity [00104]-[0106]. Therefore, it is capable of performing all of these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009162 (Moore) in view of US2021/0094231 (“Feller et al” hereinafter Feller).
Regarding Claim 2, Moore teaches the 3-D printer apparatus according to claim 1, where the specific inhibitor use will depend upon the monomer being polymerized and the polymerization reaction ([0083]) and thus affecting the specific type of inhibitor liquid carrier. Moore fails to explicitly teach wherein the gas permeable liquid defining the first mobile layer one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane, cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); one or more of co-polymers including: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of diphenylacetylenes having various silyl groups [PhC^CC6H4-R]; R 14 p-SiMe3 (TMSDPA), p-SiEt3 (TESDPA), p-SiMe2-n-C8H17 (DMOSDPA), and p-SiPh3 (TPSDPA)] diphenylacetylene having a tert-butyl group (PhC^CC6H4-tertBu; TBDPA poly(TPSDPA- co-TBDPA, poly(TMSDPA-co-TBDPA), poly[1-(p-trimethylsilyl)phenyl-2-(p- trimethylsilyl)phenylacetylene]; amorphous fluoroplastic resins having polytetrafluoroethylene, Dimethylsilicone rubber, Dimethylsilicone oil, Fluorosilicone, Fluorosilicone oil; Nitrile rubber and PTFE.
However, Feller teaches a gas permeable liquid ([0032], oxygen carrying liquid) defining the first mobile layer one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane ([0032], silicone oils and liquid fluorocarbons such as perfluoroalkanes), cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); one or more of co-polymers including: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of diphenylacetylenes having various silyl groups [PhC^CC6H4-R]; R 14 p-SiMe3 (TMSDPA), p-SiEt3 (TESDPA), p-SiMe2-n-C8H17 (DMOSDPA), and p-SiPh3 (TPSDPA)] diphenylacetylene having a tert-butyl group (PhC^CC6H4-tertBu; TBDPA poly(TPSDPA- co-TBDPA, poly(TMSDPA-co-TBDPA), poly[1-(p-trimethylsilyl)phenyl-2-(p- trimethylsilyl)phenylacetylene]; amorphous fluoroplastic resins having polytetrafluoroethylene, Dimethylsilicone rubber, Dimethylsilicone oil, Fluorosilicone, Fluorosilicone oil; Nitrile rubber and PTFE.
Moore and Feller are considered to be analogous to the claimed invention because both are in the same field of for manufacturing an object from a light polymerizable resin with liquid inhibitor bed using continuous liquid interface production. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gas permeable liquid disclosed by Moore by using perfluoroalkanes as taught by Feller because utilizing one known oxygen carrying liquid material in place of another oxygen carrying liquid material also suitability in the field of continuous liquid interface production is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 3, Moore teaches the 3-D printer apparatus according to claim 1, where the specific inhibitor use will depend upon the monomer being polymerized and the polymerization reaction ([0083]) and thus affecting the specific type of inhibitor liquid carrier. Moore fails to explicitly teach wherein the gas permeable liquid defining the first mobile layer includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers that enhance oxygen permeability including at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide, titanium dioxide, zirconium oxide) and metal sulfides, ZnS and CdS, 100-200 nm in size and 1-10% weight percentage of inorganic materials.
However, Feller teaches a gas permeable liquid ([0032], oxygen carrying liquid) defining the first mobile layer includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers ([0032], silicon oil with additional polymers) that enhance oxygen permeability including at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide, titanium dioxide, zirconium oxide) and metal sulfides, ZnS and CdS, 100-200 nm in size and 1-10% weight percentage of inorganic materials.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gas permeable liquid disclosed by Moore by using silicone oils with polymers as taught by Feller for the same reason disclosed in claim 2. 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 9, Moore teach he 3-D printer apparatus according to claim 1, but fails to teach wherein the tank structure further includes a first side wall, a second wall and a third side wall extending upward from the bottom wall, the first wall having a manifold area that includes a plurality of ports located to provide a laminar flow of the gas permeable liquid along the bottom wall of the tank structure toward the third wall.
However, Feller teaches the tank structure further includes a first side wall, a second wall and a third side wall extending upward from the bottom wall (Figure 1, resin cassette 10, which includes the window 11 may be triangular and/or quadrangular [0043]), the first wall having a manifold area that includes a plurality of ports (See attached Figure 7 below, light transmissive window 11 having a liquid inhibitor supply bed therein [0048] defining fluid flow passages [0043]) located to provide a laminar flow of the gas permeable liquid along the bottom wall of the tank structure toward the third wall (Figure 7, see attached figure below, pump 41 and gas exchanger 42 are carried by the frame [0056]).  

    PNG
    media_image1.png
    697
    1073
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the chamber within the apparatus disclosed by Moore to incorporate the tank structure disclosed by Feller because utilizing one known chamber shape in place of another to also form a polymerizable area is well within the ambit of one of ordinary skill in the art. Furthermore, it would have been obvious to simply substitute the build chamber as disclosed by Moore with the tank structure as taught by Feller because the result of the substitution would have been predictable. See MPEP 2143 (I)(B). 

Feller fails to explicitly teach the first wall having a manifold area that includes a plurality of ports. However, Feller teaches the first wall having one port (see attached Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effected filing date of the claimed invention to modified the apparatus disclosed by Moore to incorporate a manifold area that includes port in the first wall to allow for circulation of liquid through the resin cassette ([0049-0050]). Furthermore, duplication of the ports increases the speed of gas flow while maintaining the same predictable result. See MPEP 2144. 04(VI)(B). 
Feller also fails to explicitly teach a plurality of ports can provide a laminar flow of the gas permeable liquid. However, Feller discloses the plurality of ports for circulating the oxygen carrying liquid throughout the tank structure and the combination of Moore and Feller discloses all the claimed structural limitations in the instant application, it is expected that the structure is also capable to provide a laminar flow of the gas permeable liquid along the tank structure by controlling the size of the ports to adjust for the flow rate of the liquid to achieve laminar flow of the liquid. See MPEP 2114 and 2144. 04(IV)(A).
Regarding Claim 10, modified Moore teaches the 3-D printer apparatus according to claim 9, but does not explicitly teach wherein the second wall includes a reservoir that retains a supply of the gas permeable liquid, the reservoir being in fluid communication with the manifold area of the first wall.
 However, Feller teaches a gas exchange reservoir located in the third wall and it supplies gas and in fluid communication with the manifold area of the first wall ([0060] and Figure 7).
It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by modified Moore to incorporate a gas exchange reservoir that retains a supply of the gas permeable liquid and being in fluid communication with the manifold area of the first wall as discloses by Feller to supply an oxygen-carrying liquid into the build chamber, rather than an oxygen enriched gas, to reduce the ghosting arising from reflection and/or refraction of light in the build plate ([0006]). Furthermore, the location of the reservoir can shift to the second wall while yielding the same predictable result. See MPEP 2144. 04(VI)(C).
Regarding Claim 11,  modified Moore teaches the 3-D printer apparatus according to claim 10, wherein the third wall includes an outlet manifold that receives the gas permeable liquid and returns it to the reservoir (Feller, See attached Figure 7 above, the third wall has a port).
Regarding Claim 12, modified Moore teaches the 3-D printer apparatus according to claim 11, wherein the third wall includes at least one fluid movement device (Feller, Figure 7, pump 41) that draws the gas permeable liquid from the tank structure and urges it into the reservoir ([0014], the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit).   
Regarding Claim 16, modified Moore teaches the 3-D printer apparatus according to claim 12, but does not explicitly teach wherein the at least one fluid movement device is a plurality of fluid movement devices that all draw the gas permeable liquid from the tank structure and into the reservoir.
However, Feller teaches one fluid movement device that draw the gas permeable liquid from the tank structure and into the reservoir (Figure 5 and [0050]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicate the number of fluid movement device, since duplication of the fluid movement device will increase the speed of fluid movement while maintaining the same predictable result. See MPEP 2144.04(VI)(B).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0009162 (Moore) in view of US2021/0094231 (“Feller et al” hereinafter Feller) as applied to claim 12 above, and further in view of Newnes Engineering and Physical Science Pocket Book, Chapter 49 (“Bird et al” hereinafter Bird), copy attached.
Regarding Claim 13, modified Moore teaches the 3-D printer apparatus according to claim 12, wherein the at least one fluid movement device is an ejector pump (Feller, [0020], pneumatically actuated pump) that includes a compressed air source that provide air to a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the compressed air source is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Modified Moore fails to explicitly teach a venturi tube drawing the gas permeable liquid upward from the outlet manifold of the third wall. However, Feller teaches the use of pipes to draw the gas permeable liquid upward from the outlet manifold of the third wall (Figure 5 and [0050]). 
Bird teaches venturi tube is an instrument for measuring with accuracy the flow rate of fluids in pipes (page 373, [008]).  
Moore, Feller, and Bird are considered to be analogous to the claimed invention because both are in the same field of fluid movement using various instruments. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe disclosed by modified Moore to incorporate a venturi tube as taught by Bird to accuracy determent flow rate of fluids in pipes (page 373, [007]) and avoid pressure loss in the tube (page 374). Furthermore, use of known technique (venturi tube) to improve the flow of the fluid would have been predictable to one of ordinary skill in the art and yield predictable result. See MPEP 2143. (I)(C).
Regarding Claim 14, modified Moore teaches the 3-D printer apparatus according to claim 13, wherein the compressed gas source is only compressed oxygen (Feller, Figure 5, oxygen gas source 46).
Regarding Claim 15, modified Moore teaches the 3-D printer apparatus according to claim 13. Modified Moore does not explicitly teach the electronic controller is further connected to the compressed air source such that the electronic controller controls the flow of compressed air into the venturi tube.
However, Feller teaches the window, the pump, and the gas exchanger are operatively associated with one another by a liquid flow circuit ([0014]) and controller includes programming for carrying out additive manufacturing on the apparatus as is known in the art ([0042]). Thus, it is implied that the controller is capable to perform all of the function above since all of the elements are connected together. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0264724; Figure 24-25
US 2019/0160733; Figure 1, 11, and 15
US 2019/0291343; Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754